FILED
                            NOT FOR PUBLICATION                               JAN 02 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HOWARD ALLEN YOUNG,                              No. 12-16491

               Plaintiff - Appellant,            D.C. No. 1:07-cv-01121-AWI-
                                                 GSA
  v.

CALIFORNIA DEPARTMENT OF                         MEMORANDUM*
CORRECTIONS AND
REHABILITATION; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                           Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       California state prisoner Howard Allen Young appeals pro se from the

district court’s judgment in his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003) (failure to

exhaust administrative remedies); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000) (dismissal under 28 U.S.C. § 1915A). We may affirm on any ground

supported by the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d 1116,

1121 (9th Cir. 2008). We affirm.

      The district court properly dismissed Young’s retaliation claim against

defendant Barron because Young failed properly to exhaust his administrative

remedies against this defendant prior to filing suit and failed to demonstrate that

administrative remedies were effectively unavailable to him. See Woodford v.

Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper exhaustion” is mandatory

and requires adherence to administrative procedural rules); McKinney v. Carey,

311 F.3d 1198, 1199-201 (9th Cir. 2002) (per curiam) (prison grievance process

must be completed before a civil rights action is filed; exhaustion during the

pendency of the litigation will not save an action from dismissal as it is a

precondition to suit).

      The district court properly dismissed Young’s due process claim against

defendant Barron arising from the alleged deprivation of his property by that

defendant because Young had an adequate post deprivation remedy under

California law. See Hudson v. Palmer, 468 U.S. 517, 533 (1984) (“[A]n


                                           2                                     12-16491
unauthorized intentional deprivation of property by a state employee does not

constitute a violation of the procedural requirements of the Due Process Clause of

the Fourteenth Amendment if a meaningful post deprivation remedy for the loss is

available.”).

      Dismissal of Young’s newly raised claims in his Second Amended

Complaint was proper because Young’s allegations concerning punishment for

refusing double cell housing, his classification status, and violation of his privacy

related to an intercepted medical request failed to state a claim. See Ivey v. Bd. of

Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir. 1982) (liberal

interpretation of a pro se complaint may not supply essential elements of a claim

that were not pled).

      Issues that are not specifically and distinctly raised and argued in the

opening brief, including those related to the dismissal of the remaining claims in

Young’s Second Amended Complaint, the denial of Young’s motions for summary

judgment, and the denial of Young’s motion for reconsideration, are deemed

waived. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      We do not consider Young’s argument concerning an Eighth Amendment

violation in the denial of access to shower shoes because it was raised for the first

time on appeal. See id.


                                           3                                     12-16491
      Young’s unopposed motion to file a late reply brief is granted, and the Clerk

shall file the reply brief received on September 30, 2013.

      AFFIRMED.




                                          4                                  12-16491